Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 12, 2021.
Claims 21-23 are canceled.
Claims 1-2, 13, and 20 are amended.
Claims 1-20 and 24 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13-14, 16, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel et al. (US Pub. No. 2012/0174531 A1, herein, Rothermel) in view of Palumbo et al. (WO 2017/081107 A1, herein, Palumbo) which is the published application of PCT/EP2016/077182.
Regarding claim 1, Rothermel discloses a packaging process comprising: 
providing an evacuation station (Fig. 1) having a first chamber (4), a second chamber (5), and a dividing wall (6), the dividing wall separating the first chamber from the second chamber and having a gap (7) fluidly coupling the first chamber and the second chamber, the gap having a size, the second chamber being fluidly coupled to a vacuum source (“vacuum pump”) configured to apply a controlled vacuum pressure to the second chamber (Para [0037]), the evacuation station being provided with a control unit (15) configured to control the vacuum source (Para [0040]); providing a package (2) containing a product (3) to be packaged, the package being made from a film (“sealable plastic material” – Para [0034]) and having an open end (2b); 
arranging the package in the evacuation station such that: 
a terminal portion of the open end is positioned within the second chamber (Fig. 1, Para [0046]), 
a non-terminal portion of the open end and the product are positioned within the first chamber (Fig. 1, Para [0046]), and 
Fig. 1), the intermediate portion extending between the terminal portion and the non-terminal portion of the open end (Fig. 1), the open end putting an inner volume of the package in fluid communication with an inner volume of the second chamber (Fig. 1, Para [0047]); 
controlling, by the control unit, a pressure differential between a first internal pressure (p4 – Fig. 3) in the first chamber and a second internal pressure (p5) in the second chamber to cause aspiration of gas from the inner volume of the package (Para [0048]-[0049] and [0052]).
Rothermel does not expressly disclose that the step of controlling the pressure differential comprises at least one of: increasing the pressure differential, the step of increasing the pressure differential including decreasing the size of the gap, or decreasing the pressure differential the step of decreasing the pressure differential including increasing the size of the gap.
Rothermel does disclose “depending on the specified target pressure…the adjuster can be moved by means of the motor 18 so as to vary the free cross-sectional area of the gap 7” (Para [0045]).
Palumbo teaches increasing the pressure differential (“air flow rate”), the step of increasing the pressure differential including decreasing the size of the gap (“gap width”), or decreasing the pressure differential the step of decreasing the pressure differential including increasing the size of the gap (Para [00135]-[00136]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the step of controlling 
Examiner interprets the air flow rate disclosed by Palumbo to be equivalent to the claimed pressure differential since it comprises the change in volume over time and volume is proportional to pressure.

Regarding claim 2, Rothermel in view of Palumbo teaches the packaging process recited above, wherein the step of controlling the pressure differential comprises at least one of: 
the step of increasing the pressure differential including: controlling the vacuum source (via Rothermel, 10) to decrease an absolute pressure value (“the second evacuating valve 10…is opening” – Rothermel, Para [0048]) of the controlled vacuum pressure applied to the second chamber (Rothermel, 5).

Regarding claim 3, Rothermel in view of Palumbo teaches the packaging process recited above, wherein controlling the pressure differential comprises one or more of: increasing the pressure differential during a first evacuation phase (See Δp1 in Rothermel, Fig. 3); and decreasing the pressure differential during a second evacuation phase (See Δp2 in Rothermel, Fig. 3).

Regarding claim 4, Rothermel in view of Palumbo teaches the packaging process recited above, wherein controlling the pressure differential comprises: 
providing the gap with a first size during an initial evacuation phase; 
providing the gap with a second size during a transitional evacuation phase; and 
providing the gap with a third size during a final evacuation phase; 
(“vary the free cross-sectional area of the gap 7” – Rothermel, Para [0045]) wherein the initial evacuation phase, the transitional evacuation phase, and the final evacuation phase are performed in sequence, the second size being smaller than the first and third sizes.

Regarding claim 5, Rothermel in view of Palumbo teaches the packaging process recited above, wherein the evacuation station comprises: 
a first pressure sensor (Rothermel, 11) configured to generate a first pressure signal indicative of the first internal pressure present in the first chamber (Rothermel, 4); and
a second pressure sensor (Rothermel, 12) configured to generate a second pressure signal indicative of the second internal pressure present in the second chamber (Rothermel, 5); and 
wherein the control unit (Rothermel, 15) is further configured to: 
receive (via Rothermel, 16) the first pressure signal and the second pressure signal; and 
determine the pressure differential based on the first pressure signal and the second pressure signal (Rothermel, Para [0040]).
Regarding claim 6, Rothermel in view of Palumbo teaches the packaging process recited above, wherein the gap (Rothermel, 7) is provided with an elongated shape (Fig. 1); and the control unit (Rothermel, 60) is configured to control the pressure differential to not exceed an absolute value of about 300 mbar (Rothermel, Para [0045])

Regarding claim 7, Rothermel in view of Palumbo teaches the packaging process recited above, wherein arranging the package in the evacuation station further comprises:
opening the first chamber (Rothermel, Para [0046]); 
introducing the open end of the package into the gap along a length of the gap and positioning the package within the first chamber, such that: 
the terminal portion of the open end is positioned within the second chamber (Rothermel, Para [0046]), 
the non-terminal portion of the open end and the product are positioned within the first chamber (Rothermel, Para [0046]), and 
the intermediate portion of the open end passes through the gap (Rothermel, Para [0046]); and 
closing the first chamber (Rothermel, Para [0046]). 

Regarding claim 8, Rothermel in view of Palumbo the packaging process recited above, further comprising: 
via Rothermel, 11 and 12) a vacuumization condition of the package (Rothermel, Para [0049]); and sealing (via Rothermel, 22 and 23) the package (Rothermel, Para [0050]).

Regarding claim 11, Rothermel in view of Palumbo teaches the packaging process recited above, wherein the control unit (Rothermel, 15) is further connected coupled to one or more actuators (Rothermel, 17, 18, 19) configured to provide the gap (Rothermel, 7) with at least a first size and a second size in response to corresponding control signals provided by the control unit, the first size and the second size being different from one another (Rothermel, Para [0041]).

Regarding claim 13, Rothermel discloses a device (1 – Fig. 1) for evacuating gas from a package (2) in a packaging apparatus, the device comprising: 
a first chamber (4); 
a second chamber (5); and 
a dividing wall (6) separating the first chamber from the second chamber and having a gap (7) fluidly coupling the first and second chambers, the gap having a size (Fig. 1); 
wherein the device is configured to receive a package (2) containing a product (3) to be packaged, the package being made from a film (“sealable plastic material” – Para [0034]) and having an open end (2b), the open end having a terminal portion, a non-terminal portion, and an intermediate portion located between the terminal portion Fig. 1), the device being configured to receive the package such that: 
a terminal portion of the open end is positioned within the second chamber (Fig. 1, Para [0046]), 
a non-terminal portion of the open end and the product are positioned within the first chamber (Fig. 1, Para [0046]), and 
an intermediate portion of the open end passes through the gap (Fig. 1), the intermediate portion extending between the terminal portion and the non-terminal portion of the open end (Fig. 1), the open end putting an inner volume  of the package in fluid communication with an inner volume of the second chamber (Fig. 1, Para [0047]);
wherein the device further comprises:
a vacuum source (“vacuum pump”) fluidly connected coupled to the second chamber and configured to apply a controlled vacuum pressure to the second chamber (Para [0037]); and 
a control unit (15) configured for controlling to control the vacuum source (Para [0040]), wherein the control unit is configured to perform the step of: control a pressure differential (Δp – Fig. 3) between a first internal pressure (p4) in the first chamber and a second internal pressure (p5) in the second chamber, the pressure differential being controlled to cause aspiration of gas from the inner volume of the package (Para [0048]-[0049] and [0052]).
Rothermel does not expressly disclose that the control unit is configured to control a pressure differential by at least one of: increasing the pressure differential, the 
Rothermel does disclose “depending on the specified target pressure…the adjuster can be moved by means of the motor 18 so as to vary the free cross-sectional area of the gap 7” (Para [0045]).
Palumbo teaches increasing the pressure differential (“air flow rate”), the step of increasing the pressure differential including decreasing the size of the gap (“gap width”), or decreasing the pressure differential the step of decreasing the pressure differential including increasing the size of the gap (Para [00135]-[00136]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the control unit as disclosed by Rothermel so that it is configured to control a pressure differential by at least one of: increasing the pressure differential, the step of increasing the pressure differential including decreasing the size of the gap, or decreasing the pressure differential the step of decreasing the pressure differential including increasing the size of the gap as taught by Palumbo in order to accommodate a variety of packages of different sizes and materials.
Examiner interprets the air flow rate disclosed by Palumbo to be equivalent to the claimed pressure differential since it comprises the change in volume over time and volume is proportional to pressure.

Regarding claim 14, Rothermel in view of Palumbo teaches the device as recited above wherein: 
the first chamber (Rothermel, 4) is provided with a first pressure sensor (Rothermel, 11) configured to generate a signal indicative of a first internal pressure in the first chamber, and 
the second chamber (Rothermel, 5) is provided with a second pressure sensor (Rothermel, 12) configured to generate a signal indicative of a second internal pressure in the second chamber; and 
wherein the control unit (Rothermel, 15) is further configured for to: 
receive (via Rothermel, 16) the respective signals from the first and second pressure sensors indicative of the respective first and second internal pressures in the first and second chambers; and
control the pressure differential based on the first and second internal pressures in the first and second chambers (Rothermel, Para [0040]).

Regarding claim 16, Rothermel in view of Palumbo teaches the device as recited above, wherein the control unit (Rothermel, 15) is further connected coupled to one or more actuators (Rothermel, 17, 18, 19) configured to provide the gap (Rothermel, 7) with at least a first size and a second size in response to corresponding control signals provided by the control unit, the first size and the second size being different from one another (Rothermel, Para [0041]).

Regarding claim 18, Rothermel in view of Palumbo teaches the device as recited above, wherein the dividing wall includes the first portion (at Rothermel, 17) and a second portion (Rothermel, 6).

Regarding claim 19, Rothermel in view of Palumbo teaches the device as recited above, wherein the first portion includes an upper portion based on a use configuration of the evacuation station and wherein the second portion includes a lower portion based on a use configuration of the evacuation station (Rothermel, Fig. 1).	

Regarding claim 20, Rothermel in view of Palumbo teaches a packaging apparatus (Rothermel, Fig. 1) comprising: 
an evacuation station (Rothermel, 1, 4, 5) comprising the device of claim 13, wherein the evacuation station is coupled to the control unit (Rothermel, 15) of the device; and 
an output station (“when the two chambers 4, 5 have been opened, it can be removed from the packaging machine 1” – Rothermel, Para [0050]).

Regarding claim 24, Rothermel in view of Palumbo teaches the process as recited above, wherein arranging the package in the evacuation station further comprises: 
opening the first chamber, the second chamber, and the gap (Rothermel, Para [0046]); 
Rothermel, Para [0046]); 
positioning the non-terminal portion of the open end and the package within the first chamber (Rothermel, Para [0046]); 
positioning the intermediate portion of the open end in superposition with the opened gap (Rothermel, Para [0046]); and 
closing the gap, the first chamber, and the second chamber (Rothermel, Para [0041] and [0046]).

Claims 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel et al. (US Pub. No. 2012/0174531 A1, herein, Rothermel) Palumbo et al. (WO 2017/081107 A1, herein, Palumbo) which is the published application of PCT/EP2016/077182, in further view of Furuse et al. (US Pub. No. 2015/0040517 A1, herein, Furuse).
Regarding claim 9, Rothermel in view of Palumbo teaches the packaging process recited above, wherein the control unit (Rothermel, 15) is further configured to determine (via Rothermel, 11 and 12) the vacuumization condition when the first internal pressure is at or below a predetermined target value (Rothermel, Para [0049]).
Rothermel in view of Palumbo does not expressly disclose that the control unit is further configured to: determine a steaming condition of the package, and determine the vacuumization condition when the steaming condition of the package is determined.
Furuse teaches that a control unit (7) is further configured to: determine (via 40 in Fig. 13) a steaming condition of the package, and determine the vacuumization Para [0081]-[0082]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the process disclosed by Rothermel in view of Palumbo so that the control unit is further configured to: determine a steaming condition of the package, and determine the vacuumization condition when the steaming condition of the package is determined as taught by Furuse in order to further precisely control the pressure differential within the package for a variety of products. 

Regarding claim 10, Rothermel in view of Palumbo and Furuse teaches the packaging process recited above, wherein the control unit is further coupled to a third sensor (Furuse, 50, 52) configured to emit a control distance signal indicative of a control distance between the third sensor and a portion of the film (Furuse, B) and wherein the control unit is further configured to determine the steaming condition when, during the step of controlling the pressure differential the control distance decreases by an amount of 2% or more with respect to a current maximum control distance, the current maximum control distance being determined based on the control distance signal (Para [0081]-[0082]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the process disclosed by Rothermel in view of Palumbo so that the control unit is further coupled to a third sensor configured to emit a control distance signal indicative of a control distance 

Regarding claim 12, Rothermel in view of Palumbo and Furuse teaches the process as recited above wherein the control unit is coupled to an inlet valve (Rothermel, 13), the inlet valve being arranged on an inlet line (Rothermel, 14) configured to put the first chamber into fluid communication with an ambient atmosphere, and wherein the control unit is configured to provide the first chamber with an increase in the first internal pressure by controlling the inlet valve (Rothermel, Para [0039]).

Regarding claim 15, Rothermel in view of Palumbo and Furuse teaches the device as recited above wherein: wherein the control unit is further coupled to a third sensor (Furuse, 50, 52) configured to emit a control distance signal indicative of a control distance between the third sensor and a portion of the film (Furuse, B) and wherein the control unit is further configured to determine the steaming condition when, during the step of controlling the pressure differential the control distance decreases by an amount of 2% or more, with respect to a current maximum control distance, the Para [0081]-[0082]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the process disclosed by Rothermel in view of Palumbo so that the control unit is further coupled to a third sensor configured to emit a control distance signal indicative of a control distance between the third sensor and a portion of the film and wherein the control unit is further configured to determine the steaming condition when, during the step of controlling the pressure differential the control distance decreases by an amount of 2% or more with respect to a current maximum control distance, the current maximum control distance being determined based on the control distance signal as taught by Furuse in order to further precisely control the pressure differential within the package for a variety of products. 

Regarding claim 17, Rothermel in view of Palumbo and Furuse teaches the device as recited above wherein the control unit is coupled to an inlet valve (Rothermel, 13), the inlet valve being arranged on an inlet line (Rothermel, 14) configured to put the first chamber into fluid communication with an ambient atmosphere, and wherein the control unit is configured to provide the first chamber with an increase in the first internal pressure by controlling the inlet valve (Rothermel, Para [0039]).

Response to Arguments
Applicant’s arguments, see Pages 10-15, filed January 12, 2021, with respect to the rejection(s) of claim(s) 1-20 and 24 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner interprets the combination of Rothermel in view of Palumbo to teach the claimed invention in light of the newly amended claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 13, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731